Citation Nr: 1023783	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for low back strain; 
degenerative disc disease of the lumbar spine; status post T-
4 through S-1 fusion surgery, evaluated as 40 percent 
disabling from March 24, 2004, to January 24, 2005.

2.  Entitlement to an increased rating for low back strain; 
degenerative disc disease of the lumbar spine; status post T-
4 through S-1 fusion surgery, evaluated as 40 percent 
disabling from July 11, 2007.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.  

These matters come to the Board of Veterans' Appeals (Board 
or BVA) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Regarding the issues on appeal as noted above, the Board 
notes that in a previous Board decision, dated July 7, 2007, 
the Board addressed the following two issues:  (1) 
Entitlement to an increased rating for low back strain, 
evaluated as 20 percent disabling prior to January 25, 2005; 
and (2) Entitlement to an increased rating for low back 
strain; degenerative disc disease of the lumbar spine; status 
post T-4 through S-1 fusion surgery, evaluated as 40 percent 
disabling from November 1, 2005.  (Effective January 25, 
2005, the RO had granted a temporary total rating under 
38 C.F.R. § 4.30 for the Veteran's back condition based on a 
period of convalescence.  This rating was initially granted 
until May 2005 but was subsequently extended until November 
1, 2005.)  In its July 2007 decision, the Board found that 
prior to January 25, 2005, the criteria for an evaluation of 
40 percent for low back strain had been met and granted a 40 
percent rating prior to that date.  The Board also determined 
that the criteria for a rating in excess of 40 percent for 
the service-connected low back disability from November 1, 
2005, were not met.

In a July 2007 rating decision, the RO implemented the 
Board's July 2007 decision by assigning a 40 percent rating 
for the low back disability, effective from March 24, 2004 
(the date that the Veteran's claim for an increased rating 
had been received by VA), and by continuing the 40 percent 
rating from November 1, 2005, following the assignment of the 
100 percent temporary total evaluation..  In September 2007, 
the Veteran's attorney sought to appeal the RO's July 2007 
rating decision by the submission of a notice of disagreement 
(NOD).  

In an October 2007 letter, the RO notified the Veteran that 
it had received the NOD from his attorney which sought to 
appeal the 40 percent disability evaluation assigned to his 
service-connected lumbar spine disability from November 1, 
2005.  The letter informed the Veteran that "Any 
disagreement with this BVA decision [July 2007] must be made 
to the BVA or to the United States Court of Appeals for 
Veterans Claims [Court] within 120 days of the date of the 
BVA decision."  The letter added that the RO would take no 
further action on the NOD from his attorney and that, if the 
intent was to file a claim for an increased rating, he should 
clarify in writing.  

In November 2007, the Veteran's attorney again sought to 
appeal the RO's July 2007 rating decision, arguing that the 
RO's October 2007 letter was in error "in its basic 
understanding of procedural practice-especially issues of 
jurisdiction in the viability of pending claims."  He cited 
no authority for this statement, but instead noted that the 
RO "is to consider anything and everything forwarded from 
the veteran to the VA sympathetically and as broadly as 
possible for maximum award to which veteran is entitled", 
citing caselaw regarding VA's duty to sympathetically develop 
and adjudicate any claim.  In response, the RO, again, in 
November 2007, informed the Veteran that "Any disagreement 
with this BVA decision [July 2007] must be made to the BVA or 
to the United States Court of Appeals for Veterans Claims 
within 120 days of the date of the BVA decision."  

In a January 2008 VA Form 21-4138, the Veteran sought an 
increased rating for his service-connected lumbar spine 
disability.  Subsequently, in a rating decision in April 
2008, the RO addressed the following two issues:  (1) 
"Entitlement to an increased evaluation of low back strain; 
degenerative disc disease of the lumbar spine; status post 
fusion T- 4 through S-1 evaluated as 40 percent disabling 
from March 24, 2004[, to] November 1, 2005" (Given that a 
temporary total rating was in effect from January 25, 2005, 
to November 1, 2005, the Board has used "January 24, 2005" 
instead of November 1, 2005, as the ending date for the 
period of time before the total rating went into effect.); 
and (2) "Evaluation of low back strain; degenerative disc 
disease of the lumbar spine; status post fusion T- 4 through 
S-1, which is currently 40 percent disabling . . . ."  The 
Board has characterized the claims on appeal on the title 
page of this decision to reflect the current procedural 
posture of this case.  

The issue of entitlement to an increased rating for low back 
strain; degenerative disc disease of the lumbar spine; status 
post T-4 through S-1 fusion surgery, evaluated as 40 percent 
disabling from July 11, 2007 (the date of the final prior 
Board decision denying a rating in excess of 40 percent), is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In a July 11, 2007, decision the Board found that prior 
to January 25, 2005, the criteria for an evaluation of 40 
percent for the Veteran's service-connected low back strain 
had been met, and that from November 1, 2005, the criteria 
for an evaluation in excess of 40 percent had not been met.  
The Veteran did not appeal this decision, and it is final.

2.  In a July 2007 rating decision, the RO implemented the 
Board's decision by assigning an increased rating of 40 
percent from March 24, 2004, and by continuing a rating of 40 
percent November 1, 2005, for service-connected low back 
strain; degenerative disc disease of the lumbar spine; status 
post T-4 through S-1 fusion surgery.  


CONCLUSION OF LAW

The claim for entitlement to an increased rating for low back 
strain; degenerative disc disease of the lumbar spine; status 
post T-4 through S-1 fusion surgery, evaluated as 40 percent 
disabling from March 24, 2004, to January 25, 2005, is 
without legal merit.  38 U.S.C.A. §§ 7103(a), 7104(a), (b) 
(West 2002); 38 C.F.R. § 20.1100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the INTRODUCTION section of this decision, the 
Board, in a July 2007 decision, found that prior to January 
25, 2005, the criteria for an evaluation of 40 percent for 
low back strain were met.  The Veteran did not appeal this 
decision to the Court, and it is final.  38 U.S.C.A. 
§§ 7103(a), 7104(a), (b) (West 2002); 38 C.F.R. § 20.1100 
(2009).  The Veteran's current claim arose from an "NOD" he 
submitted with the July 2007 RO decision that implemented the 
Board's grant of an increased rating.  However, an NOD may 
not be submitted with a rating decision which merely 
effectuates a decision of the Board because this would be 
tantamount to allowing the RO to review a decision of the 
Board which is not permitted under the law.  Smith v. Brown, 
35 F.3d 1516, 1526 (Fed Cir. 1994) (as an inferior tribunal, 
the RO lacks authority to usurp the Board by collaterally 
reviewing its decisions); see Juarez v. Nicholson, 20 Vet. 
App. 326, 329 (2006) (a trial court (an RO) cannot properly 
review decisions rendered by an appellate body (the Board) 
that has jurisdiction over it).  Therefore, the RO properly 
handled the matter concerning the "NOD" submitted with its 
July 2007 rating decision, which merely effectuated the 
decision of the Board, by notifying the Veteran that he must 
appeal the Board's decision to the Court or file a motion for 
reconsideration with the Board.

Board decisions are final from the stamped mailing date on 
the face of the decision, unless reconsideration is ordered, 
the decision is revised because of clear and unmistakable 
error (CUE) or a motion for reconsideration, or a timely 
notice of appeal is received by the Court.  38 C.F.R. 
§ 20.1100.  "Except as provided by law, when a case or issue 
has been decided and an appeal has not been taken within the 
time prescribed by law, the case is closed, the matter is 
ended, and no further review is afforded."  DiCarlo v. 
Nicholson, 20 Vet. App. 52, 57 (2006).  

The question of the Veteran's entitlement to a rating in 
excess of 40 percent prior to January 25, 2005, for low back 
strain; degenerative disc disease of the lumbar spine; status 
post T-4 through S-1 fusion surgery, has already been 
addressed by the Board in a final, unappealed decision, and 
cannot be revisited in the absence of a motion for 
reconsideration, a motion of CUE in the July 2007 Board 
decision, or a timely notice of appeal to the Court.  The 
Veteran in this case has not, at any point, presented either 
a motion for reconsideration or CUE, nor has he sought to 
appeal the Board's July 2007 decision to the Court.  
Accordingly, the matter of the Veteran's entitlement to an 
increased rating for low back strain; degenerative disc 
disease of the lumbar spine; status post T- 4 through S-1 
fusion surgery, evaluated as 40 percent disabling from March 
24, 2004, to January 25, 2005, is res judicata.  See Flash v. 
Brown, 8 Vet. App. 332 (1995) and Routen v. West, 142 F.3d 
1434, (Fed. Cir. 1998).

Under these circumstances--where the law, and not the facts, 
is dispositive--the claim for an increased rating for the 
specific period of time, i.e., March 24, 2004, to January 25, 
2005, in this part of the appeal must be denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal of this claim must be dismissed.


ORDER

The appeal of a claim of entitlement to an increased rating 
for low back strain; degenerative disc disease of the lumbar 
spine; status post T- 4 through S-1 fusion surgery, evaluated 
as 40 percent disabling from March 24, 2004, to January 25, 
2005, is dismissed.


REMAND

The Veteran essentially contends that the 40 percent 
evaluation currently assigned his service-connected low back 
strain; degenerative disc disease of the lumbar spine; status 
post T- 4 through S-1 fusion surgery, does not accurately 
reflect its current severity.

For the reasons stated in the INTRODUCTION portion of this 
decision, the Veteran's service-connected lumbar spine 
disability is here being considered from July 11, 2007 (the 
date of the Board's prior decision).  This is so because the 
Board is, in effect, collaterally estopped from considering 
evidence that was already considered by it in the decision of 
July 11, 2007.  Where an unappealed final decision is 
determinative of an issue, an appellant is collaterally 
estopped from "relitigating the same issue based upon the 
same evidence, albeit for a different purpose."  Hazan v. 
Gober, 10 Vet. App. 511, 520-21 (1997).  See also DiCarlo, 20 
Vet. App. at 57; Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005) (quoting Cook v. Principi, 318 F.3d 1334, 
1339 (Fed. Cir. 2002) (en banc)("'The purpose of the rule of 
finality is to preclude repetitive and belated 
readjudications of veterans' benefits claims.'").

With respect to the time after the July 11, 2007, Board 
decision, the issue of an increased rating for the back 
condition may be adjudicated.  Concerning this, VA must 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2009); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran was last afforded a VA spine examination in 
February 2008.  The examination report shows that the 
examiner noted that the Veteran's claims folder was "Not 
requested by VARO (VA Regional Office)."  In essence, the 
examiner did not have an opportunity to review the Veteran's 
claims folder in conjunction with the examination.  
Therefore, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination to determine the 
current severity of his service-connected 
lumbar spine disability.  The claim files 
must be made available to the VA 
examiner, and the examiner should review 
the file prior to the examination.  The 
examiner is to undertake a review of the 
Veteran's medical history and current 
complaints in order to fully assess the 
current extent of the service-connected 
disability.  All appropriate tests and 
studies, including range of motion 
studies reported in degrees, must be 
accomplished.  All findings should be 
made available to the examiner prior to 
the completion of his or her report, and 
all clinical findings should be reported 
in detail.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
lumbar spine disability.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  

In addition, after considering the 
Veteran's documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

Concerning the Veteran's lumbar spine 
disability, the examiner must answer the 
following questions:

*	Is there unfavorable ankylosis of 
the entire thoracolumbar spine?  

*	Does the Veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, or incoordination?  If 
feasible, these determinations 
should be expressed in terms of 
additional lost range of motion or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

*	During the prior twelve months, has 
the Veteran experienced 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
which require bed rest prescribed by 
a physician and treatment by a 
physician) involving his back 
disorder having a total duration of 
at least six weeks?  

A written copy of the report should be 
associated with the Veteran's claims 
file.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.  

3.  The RO must ensure that the requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If the action ordered in this 
REMAND is determined to have not been 
undertaken or to have been taken in a 
deficient manner, the RO should take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for an increased rating for the 
service-connected back disability.  In so 
doing, the RO should review and consider 
ALL the evidence of record relevant to 
the claim, including evidence that was 
before the Board in July 2007.  However, 
the RO may NOT base an increased rating, 
if any, SOLELY on evidence already 
reviewed by the Board in July 2007.  
Rather, the RO should consider and review 
PRIOR evidence in conjunction with NEW 
evidence in determining under the 
relevant rating criteria WHETHER an 
increase, if any, in the severity of the 
service-connected back disability has 
occurred, and if so, WHEN such an 
increase was ascertainable.  Hazen, 10 
Vet. App. at 521-22.  The RO should set 
the effective date for any such increase 
in severity of the back disability in 
accordance with the regulations governing 
effective dates for increases in 
disability compensation.  38 C.F.R. 
§ 3.400(o).

If the benefit sought on appeal is 
denied, the Veteran and his attorney 
should be provided a Supplemental 
Statement of the Case (SSOC) in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded a reasonable time to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


